Title: Notes on Debates, 1 April 1783
From: Madison, James
To: 


No. XIII
Tuesday April 1. 1783.
Mr. Ghorum called for the order of the day to wit the Report on Revenue &c. and observed as a cogent reason for hastening that business that the Eastern States at the invitation of the Legislature of Massts. were with N.Y. about to form a convention for regulating matters of common concern, & that if any plan sd. be sent out by Congs. during their session, they would probably cooperate with Congs. in giving effect to it.
Mr. Mercer expressed great disquietude at this information, considered it as a dangerous precedent, & that it behoved the Gentleman to explain fully the objects of the Convention, as it would be necessary for the S. States to be otherwise very circumspect in agreeing to any plans on a supposition that the general confederacy was to continue.
Mr. Osgood said that the sole object was to guard agst. an interference of taxes among States, whose local situation required such precautions: and that if nothing was defi[ni]tively concluded without the previous communication to & sanction of Congs. the confederation could not be said to be in any manner departed from; but that in fact nothing was intended that could be drawn within the purview of the fœderal articles.
Mr. Bland said he had always considered those Conventions as improper & contravening the spirit of the fœderal Governmt. He said they had the appearance of young Congresses.
Mr. Ghorum explains as Mr. Osgood.
Mr. Madison & Mr. Hamilton disapproved of these partial conventions, not as absolute violations of the Confederacy, but as ultimately leading to them & in the mean time exciting pernicious jealousies; the latter observing that he wished instead of them to see a general Convention take place & that he sd. soon in pursuance of instructions from his Constituents, propose to Congs. a plan for that purpose. the object wd. be to strengthen the fœderal Constitution.
Mr. White informed Congs. that N. Hampshire had declined to accede to the plan of the Convention on foot.
Mr. Higginson said that no Gentleman need be alarmed at any rate for it was pretty certain that the Convention would not take place. He wished with Mr. Hamilton to see a General Convention for the purpose of revising and amending the fœderal Government.
These observations having put an end to the subject, Congs. resumed the Report on Revenue &c. Mr. Hamilton who had been absent when the last question was taken for substituting numbers in place of the value of land, moved to reconsider that vote. He was 2ded. by Mr. Osgood. See the Journal. Those who voted differently from their former votes were influenced by the conviction of the necessity of the change & despair on both sides of a more favorable rate of the Slaves. The rate of 3/5 was agreed to without opposition. On a preliminary question The apportionmt. of the sum & revision of the same refd. to Grand Come. The Report as to the Resignation of Foreign Ministers was taken up & on the case of Mr. Jefferson. See Journal. The Eastern delegates were averse to doing any thing as to Mr. Adams, untill further advices sd. be recd. Mr. Laurens was indulged not without some opposition. The acceptance of his resignation was particularly enforced by Mr. Izard.
